NO. 12-12-00394-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

GARRAND CONSTRUCTION                             §         APPEAL FROM THE
COMPANY, INC.,
APPELLANT/CROSS-APPELLEE

V.                                               §         JUDICIAL DISTRICT COURT

RANDY MCLAIN d/b/a MCLAIN’S
PAVING & SEALCOATING,
APPELLEE/CROSS-APPELLANT                         §         NACOGDOCHES COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on August 1, 2012. Under
the rules of appellate procedure, the notice of appeal must be filed within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. But when, as here, the appellant timely files a
request for findings of fact and conclusions of law and those findings and conclusions could
properly be considered by the appellate court, the notice of appeal must be filed within ninety
days after the judgment is signed.       See TEX. R. APP. P. 26.1(a)(4).        Applying this rule,
Appellant’s notice of appeal was due to have been filed no later than October 30, 2012.
       Appellant did not file its notice of appeal until November 19, 2012. The following day,
Appellant filed a motion in this court to extend the time for filing its notice of appeal. Such an
extension is permitted if, within fifteen days after the deadline for filing the notice of appeal, the
party files the notice in the trial court and a motion for extension of time in the court of appeals.
TEX. R. APP. P. 26.3. In this case, however, Appellant’s motion for extension of time was due
not later than November 14, 2012. Because Appellant did not file its motion until November 20,
2012, the motion was untimely, and must be overruled.1 See id.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the motion to extend the time for
filing the notice of appeal is overruled, and the appeal is dismissed for want of jurisdiction. See
TEX. R.APP. P. 42.3(a).
Opinion delivered November 30, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




         1
            Because the notice of appeal was not filed within the time for filing the motion to extend the time for
filing, we do not imply such a motion as permitted by the holding in Verburgt v. Dorner, 959 S.W.2d 615, 616
(Tex. 1997).
                                                           2
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                       NOVEMBER 30, 2012


                                        NO. 12-12-00394-CV


                 GARRAND CONSTRUCTION COMPANY, INC.,
                           Appellant/Cross-Appellee
                                      V.
            RANDY MCLAIN d/b/a MCLAIN’S PAVING & SEALCOATING,
                           Appellee/Cross-Appellant



                             Appeal from the Judicial District Court
                      of Nacogdoches County, Texas. (Tr.Ct.No. C0925896)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     3